Warren E. Burger: Flannery, you may resume where you left off if you will.
J. Harold Flannery: Thank you Mr. Chief Justice, members of the Court. I was observing as we adjourned that although we adhere to the view that the suburban school districts are not in any sense constitutionally or under Rule 19 indispensable to the granting of appropriate effective relief as -- as they were not indispensable to have charged of illegal segregation and that no conduct specifically was attributed to them. But nevertheless, out of what we characterized as an abundance of caution, the United States Court of Appeals for the Sixth Circuit remanded with directions that they be joined as parties defendant in the court below and that where matters are now poised for further proceedings. And the Court of Appeals placed no limitations on District Judge Roth or his successor District Judge this case may be, with respect to the interests to be asserted by the suburban school districts. So our point on this issue, may it please the Court, is simply that after three and a half years of litigation, vis-à-vis the suburban school districts, there is as yet nothing irretrievable and it would cost in terms of judicial administration, the timely vindication of constitutional rights to remand and vacate would cost a great deal and gain nothing. But to remand, in the posture as the matters now stand for further proceedings in the District Court would secure, would guarantee that the suburban school districts all the rights that are asserted abstractly rather than specifically so far to be sure but all the rights that are asserted by then to be there isn't all of the interests. But those --
Harry A. Blackmun: I take it that the Court of Appeals has finally decided that there is no need for anymore showing with respect to any -- any discriminatory activity in the suburban districts.
J. Harold Flannery: The United States Court of Appeals as we read the opinion, Your Honor, has said that Judge Roth is not required to receive evidence with respect to the violations and their effects.
Harry A. Blackmun: So, your answer is yes.
J. Harold Flannery: Well, they are not prohibited with respect to that.
Harry A. Blackmun: Well, I -- I just said that the -- the Court of Appeals has decided that there is no need for anymore showing of discriminatory activity in the suburban districts.
J. Harold Flannery: I agree, Your Honor.
Harry A. Blackmun: Well, that's all I asked.
J. Harold Flannery: The State as a violator is responsible constitutionally and in Michigan practicably and practically for the violation here and it was on that basis that District Judge Roth then turned to the question, on the basis of a metropolitan, area-wide violation found and its effects not limited to the school system of Detroit. And I wish to emphasize that because the courts were under no misapprehension with respect to the nature and extent of the violation. And in that context, I invite this Court's attention to the joint appendix at page 23, 24, 76 to 78, and 87 and 88. As a limited number, by no means exhausted of references by District Judge Roth to the Metropolitan Detroit, area-wide nature of the violation. The Court of Appeals reiterated that to you at page 164 of the same volume, 176, 151, 157, 154, 158 and 172. Indeed, in language, which presage this Court's subsequent opinion in the Keys case. The Court of Appeals voted approvingly from United States against Texas Education Agency to the effect that the kind of confinement of Black families and Black children to a specific set of schools in a given larger area reciprocally created white schools outside that black core. District Judge Roth, mindful of this Court's admonition that any vehicle can bare only so much baggage then turn to the question of remedy including the question of practicability. District Judge Roth's mindset, if you please in our judgment, was that after school and housing segregation had caused this containment to this confinement on a mutually supportive basis should those phenomena be allowed to perpetuate dual schools, the pattern of dual schools, if that is practicably to be avoided. That was the knob of his next inquiry. And the question whether it may be practicably avoided necessarily invited inquiry to the question of whether schools beyond a given district line or to be viewed as schools, for example, as -- as multi-school attendant zones in one large decentralized school district which surely under this Court's teaching and Keys would be included or whether they were impermeable jurisdictional barriers to practicable relief. I thank the Court
Harry A. Blackmun: Mr. Flannery, just as a matter of curiosity, may I ask you the same question I asked counsel in the Richman case. If instead the city of Detroit, this were Greater Kansas City with an artificial state line in between, I take it light considerations would flow?
J. Harold Flannery: Well, I think, Your Honor, there are -- there are clear jurisdictional problems in that States under our federal constitution have a form of sovereignty, a form of autonomy seeded to them by the constitution which neither under the Fourteenth Amendment, nor under Michigan practice, the school districts enjoy. They are -- they are non-autonomous, artifacts of State seeded power. So that it does appear to me that with respect to their existence, with respect to their functioning, vis-à-vis, the Fourteenth Amendment as well as Michigan Law, they are different from two States.
Harry A. Blackmun: You're saying they are not so different case?
J. Harold Flannery: I would think it is a different case, Mr. Justice Blackmun. I would think however, if States had between themselves made arrangements which resulted in the segregation of school children, I would think that the federal courts would sit as a form to indicate those rights but I have not thought through the jurisdictional questions, Your Honor.
Harry A. Blackmun: Well, that's a little different answer than the one I had before and it's -- I would think this would flow from your argument here, it's a big if of course. But if it could be shown that, then what you have said and what you have argued would seemingly apply on the interstate aspect given appropriate form and resolution of the jurisdictional questions, it would have to -- to indicate the rights involved. Perhaps, the district of Columbia might have been a better example than Greater Kansas City because the area is much smaller.
Warren E. Burger: Mr. Flannery, you -- you -- as I understood you referred to rights seated to the States -- wouldn't it be perhaps more acted to say that rights reserved --
J. Harold Flannery: Conferred upon retain --
Warren E. Burger: -- reserved by the State --
J. Harold Flannery: -- Chief Justice.
Warren E. Burger: -- retained by the States (Voice Overlap)
J. Harold Flannery: Well, I -- I think the particular rights we're talking about certainly with respect to matters of constitutional philosophy I did talk about further. The Court in my view, all of the rights emanated from the people, some conferred upon the States, some conferred upon Federal Government. So I don't view the States as setting up the central government and retaining some powers but I -- I did not mean to imply that it was a matter of noblesse oblige. Those are -- state jurisdiction is different from that of local school districts to be sure.
Warren E. Burger: Well, Mr. Jones?
Nathaniel R. Jones: Mr. Chief Justice, may it please the Court. I would like to emphasize during this portion of my argument two basic themes which guided the District Court and the Court of Appeals as they attempted to grapple with the flinty intractable realities involved in indicating the constitutional rights of the children found to have been violated in the core schools of Detroit. Number one, the District Court exercised extreme caution and judicial restraint in our view and exerted painstaking efforts in the examination of the proofs that were offered. I might note that some portion of this case has been reviewed by the Court of Appeals of the Sixth Circuit on four different occasions. One of these occasions, the panel of three affirmed the District Court and following the decision by the circuit to review en banc. The full Court reviewed the findings and the deliberations that occurred before Judge Roth. And as Judge Roth endeavored to probe his way through the proof and the obligations which flows from the mandates of this Court. It's fair to say that he was guided each step of the way by what this Court has suggested and has directed in the series of cases which are controlling. My Brother Counsel, Mr. Flannery, outlined the nature of the violations that occurred inside of the school area of Detroit, brought about by the actions of the State of Michigan and its sub-unit, the Detroit School District, which led to the containment of 133,000 Black children in 133 core schools surrounded by ring of white schools. Now, and based on these findings, the District Court, pursuant to the mandates from this Court had an obligation to direct the educational authorities in the first instance to come forward with a plan to disestablish, to convert this system which I might have the Court found to in a state educational system into a unitary system. A plan that promised to realistically work now and hereafter. A plan that would eliminate the vestiges of State imposed segregation that would eliminate the core of state imposed black schools. So this took the District Court to the question of desegregation planning. And we understood and the Court understood that planning for desegregation requires the exercise of the equitable powers of the Court. And in so doing, the Court must be guided by the practicalities of a local situation, as this Court has directed. And so the District Court commenced hearings on a Detroit only remedy and invited the Detroit School District to submit a plan or plans. Not only did the Detroit School District submit plans but the plaintiffs offered a plan to the Court. Upon due consideration, the Court rejected the plans offered by the Detroit School System and there were two in number and it also rejected the plan offered by the plaintiffs. And in so doing, the Court concluded that the ratification or the acceptance of any of the plans offered by the parties would have led to an increase in the black core resulting in the perpetuation of a black school district surrounded by ring of white schools. And in view of the fact that this is a state educational system and the school districts of the state comprised and constitute related components of that system, the Court felt in the exercise of its authority an obligation and duty, it had to proceed to a consideration of a metropolitan remedy. So, it initiated a preliminary inquiry as to the relevant area it should be involved. It initiated an exploration of practicalities involved in a metropolitan solution to the problem. Among the practicalities, the Court considered was a relevant area, boundaries, law and practice, and weighing those against the constitutional rights that it had an obligation to vindicate. With respect to the relevant area, the Court took note of the fact that the tri-county area would be a proper benchmark.The tri-county area consists of Wayne, Oakland, and Macomb counties. These three counties constitute the standard metropolitan statistical area. There is a community of interest which weaves and binds these three counties together. They are bound together by economic interests, recreation interests, social concerns and interests, governmental interests of various sorts and a transportation network. An example for instance of the inextricable relationship that exists between these three counties was provided by Mr.Mars in his testimony to Judge Roth. And he stated that one-third of all of the persons who reside in Oakland County who worked -- worked in Wayne County, nearly one-half of all the persons in Macomb County who are employed are employed in Wayne County. The Court further noted that 20,000 Black persons who live in Detroit go to Warren, Michigan in the suburbs to work everyday. And that housing opportunities denied them and for that reason, it's necessary for them to -- to commute. With respect to the law and practicalities that the Court considered, the people of Michigan made a choice as to the arrangement of the control and power of their educational system. And this decision can be traced back to the time of Northwest Ordinance and flows through to the present time through a series of constitutional provisions. And these constitutional provisions have been interpreted by the Michigan State Supreme Court to stand for the proposition that education in the State of Michigan is a state responsibility. This proposition has been affirmed by the Sixth Circuit Court of Appeals on two occasions. There has been reference made this morning to the fact, I believe in response to a question by Mr. Justice Powell, as to the bonding authority in the State. And the proof offered to the District Court and affirmed by the Court of Appeals is that the authority for issuing bonds is reposed in a municipal finance commission consisting of Mr.Kelley, the Attorney General, the State Superintendent of Education and one other state official whom I believe may be the State Treasure. Every school district in the State of Michigan, every one of these 43 intervening school districts who wish to issue bonds must go through the State Commission and the State Commission determines the amount of money thereby that will reach the sub-units of state education.
William J. Brennan, Jr.: Are the bonds -- state bonds are local bonds?
Nathaniel R. Jones: These are state approved. They may be local bonds but they must be approved by the --
William J. Brennan, Jr.: The obligation is the district -- the obligation is that of State.
Nathaniel R. Jones: Well, by approving the State, the State assume there is a certain amount of responsibility for the -- it places its --
William J. Brennan, Jr.: Well, if the bond is a default, may the State be held (Inaudible)
Nathaniel R. Jones: I am not sure of the answer to that question Mr. Justice Brennan.
William H. Rehnquist: What's the nature, Mr.Jones, of the Municipal Finance Commissions Authority to review a submission by a local board, say, wants to ask for approval of a bonding issue.
Nathaniel R. Jones: It could deny it and the bonds will not be issued.
William H. Rehnquist: Just it its discretion?
Nathaniel R. Jones: In its discretion. With respect to the general authority of the State Education Department, over education in the State, it may be summarized as follows. It has the authority to remove a school board of a local district without any consent of the local patrons. It has the power to act, has the power to compel, it has the power to consolidate, it has the power to merge, to withhold funds. And in fact, in 1970, it did withhold funds from the Grand Rapids School District and it has the power to transfer property from one school district to another. This is a -- this is power and authority which is retained and exercised absolutely by the state educational authorities without any consent of the local officials.
Harry A. Blackmun: Mr. Jones, how are funds raised for the operation year to year of the school districts?
Nathaniel R. Jones: They raise through the -- through mileage and there is a formula by which the -- under which the State contributes a portion of the funds to the various school districts.
Harry A. Blackmun: I think the records show the State contributes 34%, but does the school board itself assessed the village rate and determine its own budget.
Nathaniel R. Jones: There is a State Equalization Commission, Mr.Justice Powell, which provides a formula which determines the amount of funds which a State may -- which a local school district may raise.
Harry A. Blackmun: Are you saying the State decides the budget to each one of these school districts?
Nathaniel R. Jones: No, sir, I'm not saying that. I'm saying there is equalization formula which the State controls.
Harry A. Blackmun: The equalization formula relates to the State's contribution if it operates like the State was unfamiliar like -- who levies the taxes on the -- on the real estate in the school district?
Nathaniel R. Jones: The local districts do that, Mr. Justice Powell.
Harry A. Blackmun: The local districts do that.
Nathaniel R. Jones: That is correct.
Harry A. Blackmun: And they said they own budget.
Nathaniel R. Jones: That is correct. But irrespective of that, the State -- this power is delegated to the State insofar as it conforms to the broad outlines of state policy and state responsibility.
Warren E. Burger: The state equalization function that you described, Mr.Jones, is that -- if you know, is that substantially the kind of equalization that appeared in the Rodriguez case that under the Texas statutes where the poor districts who would receive more than -- the more affluent districts, is that the kind of function Michigan has?
Nathaniel R. Jones: I -- I think that's -- I think that may be, generally speaking, Mr. Chief Justice, the same type of function and the reason for -- for advancing it here is to show that the District Court as it grappled with these flinty intractable realities of -- of how you go about determining a way to desegregate the schools, measuring whether the -- the obligations of the Fourteenth Amendment which are placed upon the Court to desegregate may be hemmed in by the school boundaries, the extent of their autonomy or whether in fact there is a state education system. And these are the factors the Court took into consideration in reaching us determination that this is a state system with certain --
William J. Brennan, Jr.: What happened --
Nathaniel R. Jones: -- delegated authority.
William J. Brennan, Jr.: What happened, Mr.Jones, if this plan goes forward, well each of this outline, these policies incur a greater expense than they now do than they now budget through on the school system.
Nathaniel R. Jones: Well, there's no answer to that, Mr. Justice Brennan, for the reason that there is no plan before the Court. All that was -- all that is before the Court now is the narrow question of whether or not these boundaries, these geographical boundaries, are impermeable and whether they may be crossed. There is no plan, there is no plan of governance, finance. These are the matters that are posed for determination by the court below based upon the remand of the Sixth Circuit.
William J. Brennan, Jr.: Well -- well, these posed when that issue was addressed? There will be some of the school districts who have larger school populations than they now have?
Nathaniel R. Jones: Frankly, I would -- I would have no way of knowing. I think this is something that have to be hammered out through the adversary proceedings that would take place before the appropriate District Court.
Byron R. White: I supposed they did but would that worry you particularly or -- I supposed they did have higher -- a great deal of more expense than they have before in order to implement this plan.
Nathaniel R. Jones: Well, Mr.Justice White, I think this would be one of the practicalities and I -- I would trust that the District Court would take all of these matters into consideration. I would -- my basic objection -- objective would be to see that a constitutionally supportable plan of this segregation were accomplished consistent with the practicalities.
Byron R. White: Do you think that people in the outlying districts could fairly need to be a tax to a -- the extra expenses of an effective remedy for the desegregation of the Detroit District.
Nathaniel R. Jones: Well, Mr. Justice White, they are part of the State of Michigan and they are part of the --
Byron R. White: So, your answer is yes, you do.
Nathaniel R. Jones: Yes, I think that under their obligations of citizenship and as citizens of the State of Michigan, this would be one of the other obligations that they would have to meet.
Warren E. Burger: Thank you, Mr.Jones. Mr. Saxton.
William M. Saxton: Thank you, Mr.Chief Justice.
Warren E. Burger: You have I believe nine minutes left.
William M. Saxton: I understand we have nine minutes. I would like to raise one matter. We understood that counsel for the respondents had distributed some maps that overlays to the Court and we were advised just before the argument they were being withdrawn. If they are not being withdrawn, we do have serious objection to them on the grounds of agressy that we are being withdrawn (Voice Overlap) --
Potter Stewart: (Voice Overlap)
William M. Saxton: Counsel for respondents advised us they were being withdrawn. I did note they -- although having been told, they were being withdrawn, they're still in front of the Court.
Potter Stewart: You can't drew anyway.
William M. Saxton: I have the same problems, Mr. Justice --
Potter Stewart: And there has been no reference to it all (Inaudible)
William M. Saxton: I would like to -- first of all, I would address myself to some of Mr.Jones' remarks not being from the State of Michigan is understandable that he would not correctly understand Michigan law relating the school district. First of all, a binding authority for local school district is not in the Municipal Finance Commission. The Municipal Finance Commission is a commission of state officers that has created to see that school districts follow statutory requirements when they seek to borrow money. If they meet those statutory requirements, the binding must be approved. If they don't, the commission can refuse it. Under Michigan law, in fact, the commission can be required to approve it by mandamus if all the statutory conditions are met. The State Equalization Board has absolutely nothing to do with the levy of mileage of local school district. The amount of mileage to be raised is determined first of all by the school board itself, really generally on the basis of what the market will bear. It is then submitted to a vote of the people. The State Equalization Board is the Board that is set up by the State to make sure that in assessing real property in the State that the same basic format is used, so that was in different taxing areas as you won't have different basis for taxing property. The State --
Thurgood Marshall: (Inaudible) of the bond?
William M. Saxton: I beg your pardon, Mr. Justice Marshall?
Thurgood Marshall: The bonds in the several school districts.
William M. Saxton: Yes, sir?
Thurgood Marshall: Are they -- I mean, State doors the bond?
William M. Saxton: They -- they are guaranteed by the State. They are the initial obligation of the school district, they are guaranteed however by the State. That is correct. With respect to one other remark by Mr.Jones that the State --
Potter Stewart: I supposed there are state law limitations both on mileage and the amount of bonding --
William M. Saxton: Yes, they may borrow without a vote, they may -- the school district may in fact borrow without a vote of its local electorate --
Potter Stewart: Up to the certain season.
William M. Saxton: -- up to the point of 5% of its tax based within that school district.
Potter Stewart: Right, beyond that --
William M. Saxton: Beyond that, they must go and get a local voter approval.
Potter Stewart: And I suppose there are similar limitations upon the amount of bond indebtedness or --
William M. Saxton: That is correct Your Hornor. One other point Mr. Jones alluded that the State had the power to remove school board officials without cause is simply not so and the statute is sided in our reply brief. The school board members may be removed only for misfeasance or malfeasance in office and then only after due notice of public hearing and a finding of failure to comply with statutory responsibility.
Potter Stewart: And who has the power of removal?
William M. Saxton: The State Board may remove them after due notice of hearing and a findings, and that of course may be appealed to the court system in the State.
Potter Stewart: The State Board of Education.
William M. Saxton: That's correct.
Potter Stewart: How are school board members -- how do they become a school board members? By election?
William M. Saxton: By popular election within their school district.
Potter Stewart: They are non-paying job?
William M. Saxton: Well, sometimes, it's non-paying and highest one I've ever known is $75.00 a year. It's not very well paid, Mr.Justice Stewart.
William H. Rehnquist: Does the governing board of the county have anything to say about using school board members?
William M. Saxton: No, no that's purely a local matter. It is decided by local -- I would like to address myself for a few remarks made by Mr. Flannery. As I listened to Mr.Flannery, I thought of an old lady trying to knit a sweater without any thread. It just wouldn't stretch that far. There is no violation in this case that extends beyond the city of Detroit. Mr. Flannery's statement and I use his words that what we're involved with here in terms of a metropolitan remedy is practicable desegregation was his term. I don't find that term in any of the decisions of this Court. And the term I always find is, based on Swan, is that if there is a constitutional violation, the nature of that violation will determine the scope of the remedy, not a question of practicable desegregation but when unconstitutional activity has resulted in segregation, there must be visible desegregation within the scope of the violation. There has been no violation outside the city of Detroit here. Mr.Flannery made reference to residential segregation, I would call the Court's attention that on page 159(a) of the appendix file with the petitions for certiorari, the Sixth Circuit Court of Appeals went out of its way to say that no part of their findings were based upon residential segregations. What it all comes down to is there is simply no violation upon which a metropolitan remedy can be supported. Unless this Court is now prepared to say that it's not the nature of the violation that the term is a scope of the remedy but the violator. If the violator determines the scope of the remedy, then all remedies will always be co-extensive with the borders of any State. Because in the last analysis, education is a state function and every one of the 50 states of the union. If, however, this Court is going to adhere the previous principles which is announced namely that the violation will determine the scope of the remedy. This remedy must stop at the boundary lines of the Detroit School District. Plaintiff expert witness, Dr.Foster testified in this case that desegregation both in the practical, constitutional and educational sense does not require a remedy extending beyond Detroit. There is only one premise to a remedy that extends beyond Detroit and that's a racial balance. There is no other premise upon which they predicated. Now, with respect to the Solicitor General's comments, we would concur in his argument that there is absolutely no predicate for a multidistrict remedy in this case. We would disagree with his suggesting that this case should be remanded. This is not like Keys for the lower court apply the wrong standard in arriving at a violation. There is nothing to be remanded here, suggesting that remand is, the case should be sent back so a new lawsuit could be started under the aegis of this one. This case we submit should be reversed insofar as the finding is that desegregation cannot be accomplished within Detroit and insofar that there is a finding that a multidistrict remedy is property -- proper without a constitutional violation. If the plaintiffs then desire to bring a lawsuit of another character, that's certainly within their power. But we do not think it's within the problems of the appellate court to properly exercise its discretion to remand the case to permit plaintiffs to bring a new and different lawsuit founded anew in different grounds. We submit that this case should be reversed insofar as the Metropolitan remedy is concerned and the particular school district should be dismissed.
Byron R. White: (Inaudible)
William M. Saxton: The plaintiffs brought this lawsuit under the Thirteenth Amendment, the Fourteenth Amendment and I think the Civil Rights Act of 1866.
Byron R. White: Is that 1983?
William M. Saxton: I think it's 1981, 1983 the Thirteenth and Fourteenth Amendment.
Byron R. White: But jurisdiction (Inaudible)
William M. Saxton: That's correct. It's quite as I understand.
Byron R. White: And does the -- does the school districts (Inaudible)
William M. Saxton: I don't like to answer that. My answer to that is yes, that the Michigan Supreme Court is noted in our reply brief has said that school districts in Michigan are usable corporations. I think it would be anomalous for this Court to say that they are not persons within the meaning of the Fifth Amendment and the view of two recent decisions in this Court.
Byron R. White: (Inaudible)
William M. Saxton: For 1983, the purpose of that, I think they would not be first.
Byron R. White: Well, so they are proceeding in the 1983.So they extent this case in (Inaudible) 1983 --
William M. Saxton: I think the case was failed because I think neither of the State nor its political subdivisions are personally within 1983.
Byron R. White: (Inaudible)
William M. Saxton: I don't think it does. No, Mr. Justice White, because I think --
Byron R. White: What about the Detroit School District, is it -- is it a defendant?
William M. Saxton: Yes, it is a defendant.
Byron R. White: And is it part of the jurisdictional we addressed on 1983?
William M. Saxton: I don't think it has jurisdiction under 1983 because it is not a person within that statute. May I -- could I finish answering before I sit down?
Byron R. White: Well, we'd like to come up with that and reply something -- there must be some -- some explanation why (Inaudible) that the Court has jurisdiction?
William M. Saxton: Well, I think Mr.Justice White, that the basic predicate for this lawsuit is violation of the Fourteenth Amendment Equal Protection Clause and that's what the finding of the District Court is predicated on.
Byron R. White: (Inaudible) which depends on 1983.
William M. Saxton: Well, I think part of their jurisdiction always founded on violation of the Fourteenth Amendment and that's what the Court predicated its findings on.
Byron R. White: Then maybe (Inaudible) jurisdiction.
William M. Saxton: May I finish answering the question I started, Your Honor -- Mr. Chief Justice? I think it would be anomalous to hold the school districts are not persons in the Fifth Amendment in view of the recent decision written by Mr.Justice Marshall and Moor versus Alameda County in California where this Court held that a county which has the right to sue and be sued and to hold property was a person for purposes of diversity -- of diversity of citizenship jurisdiction. Now certainly, it would be anomalous to say to a political public corporation that for purposes of diversity jurisdiction, you're a person. So that you may sue and be sued in the Federal Court but once you get there, under the Fifth Amendment, you have no right to a hearing, no right to cross-examine witnesses. In fact, no due process rights at all. And I submit that would be a very anomalous result to lead a corporation to the federal courts only to tell them that they have no rights after they get there.
William H. Rehnquist: Well, I -- I thought Moor was a holding that that a county didn't partake of the same immunity as the State under the Eleventh Amendment?
William M. Saxton: I think that's one of the whole but I --. Also and -- also in the Illinois versus City of Milwaukee which is decided in 1972, I think this Court very clearly declared that the municipal corporation is a person for the purposes of diversity of citizenship.
Warren E. Burger: Thank you gentlemen. The case is submitted.